                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

Lucas Cranor,                             )
                                          )
Plaintiff,                                )
                                          )
v.                                        )    Case No. 4:18-cv-00651-HFS
                                          )
Classified Advertising Ventures, LLC, and )
Tradeco Media Group, LLC,                 )
                                          )
Defendants.                               )

                                DEFAULT JUDGMENT

      This is a putative class action alleging violations of the Telephone Consumer

Protection Act and implementing regulations. See 47 U.S.C. § 227 et. seq. Plaintiff

Lucas Cranor has moved for entry of default judgment against Defendants Classified

Advertising Ventures, LLC, and Tradeco Media Group, LLC, on plaintiff’s individual

claims only. (Doc. 13).

      On October 24, 2018, this Court issued an Order to Show Cause that defendants

show cause in writing, within thirty days, why this Court should not grant plaintiff’s

Motion for Default Judgment. (Doc. 9).    To date, neither defendant has responded to

the charges in the Complaint, or the Court’s Order to Show Cause.

      On February 14, 2019, the Clerk of Court entered an entry of default against both

defendants pursuant to Federal Rule of Civil Procedure 55(a). (Doc. 10). Plaintiff has

now filed a motion for default judgment and has included affidavits as to his damages

and costs associated with prosecuting this action. (Doc. 13, Ex. 1, 2). It appears by

competent proof that default judgment is proper.




        Case 4:18-cv-00651-HFS Document 14 Filed 01/22/20 Page 1 of 2
       Accordingly, it is hereby ORDERED that default judgment is entered against

defendants and in favor of plaintiff in the amount of $18,000.00 for knowing and willful

violations of the Telephone Consumer Protection Act and $766.50 in costs and fees.

The class action allegations are dismissed without prejudice. It is further

       ORDERED that the Clerk of Court mail a copy of this order by regular mail, and

certified mail, return receipt requested, to Defendants:

Classified Advertising Ventures, LLC
c/o Paracorp, Inc.
318 North Carson Street
Suite 208
Carson City, NV 89701

And

Tradeco Media Group, LLC
c/o Paracorp, Inc.
318 North Carson Street,
Suite 208
Carson City, NV 89701


IT IS SO ORDERED.

                                                 _/s/ Howard F. Sachs______
                                                 Howard F. Sachs
                                                 United States District Judge



January 22, 2020
Kansas City, Missouri




         Case 4:18-cv-00651-HFS Document 14 Filed 01/22/20 Page 2 of 2
